Title: To Thomas Jefferson from Steuben, with Plan for Defensive Operations, 17 April 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas




Sir
Chesterfield Ct. Hs. April 17. 1781.

Major Mitchell will present to your Excellency a List of the Men now with Genl. Muhlenberg and will inform you of the number of those who are on the point of leaving him.
He will also communicate to your Excellency my plan for defensive Operations, which will require at least the number of Men I have already asked for, and I must again request that this force may be on foot before the Enemy begin their Operations.
Colo. Armands Corps having retired Genl. Muhlenberg is now almost without Cavalry. I have the honor to be with respect Your Excellencys most Obed hum Servt.,

Steuben Maj: Genl.



Enclosure

April 17th. 1781.



Militia to be Continued in the field under the Command of General Muhlemberg.



1st. three Regiments Militia Each 400. men
1200.


2nd. three Battalions Riflemen Each 200. men
600.


3rd. four troops horse Each 50. men
200.


Total
2000.


Should the Ennemy penetraite in the Country, the whole Militia will be turned out, Receive all the Spare arms, and be imbodied in Battalions, Regiments and Detachements as General Muhlemberg thinks proper. Should the Ennemy Dislodge General Muhlemberg from Broad Water his Retreat will be towards Petersburg, from thence his movements must be Such as to enable him to keep the upper Country. Should the Ennemy Direct their March towards North Carolina General Muhlemberg’s Corps will still endeavour to keep their Right flanck. At the same time the troops on the other side of the River will follow the Ennemy, march in the rear. In Case the Ennemy should move up James River so far as Richmond General Muhlemberg’s first movement will still be to Petersburg, from thence the farther movement of the Ennemy will Regulate or Determine his movement.
The Corps under General Nelson will Consist of Eight hundred men infantry, and as many horse as Can be Collected. Should the ennemy Land BelowRiver, this Corps must Cross said River, and govern his Retrete and movements as those of the Ennemy may make it necessary. But as soon as the Ennemy Land on the south side, General Nelsons  Corps must indeavor to Cross James River at the most Convenient place in Order to follow their march in the Rear. Should the Ennemy Come up By the Way of York River general Nelson’s Corps must act accordingly to Circumstances in order to annoy them.
As the fort at hoods is not in a state of Defence and our force in the field insufficient to make the Necessary Resistance so Low Down the River the stores and arms from Prince George Courthouse are Directed to be Carried to Petersburg, from which place the field Commissary of military stores will be Distributed there in the following manner.
One hundred stand of arms at Brunswick Court house Catridge Boxes ammunitions and flints in proportion, three hundred Stand arms Catridge Boxes ammunitions and flints to Amilia Court house, the Remaining part of the arms and Military stores to, or in the Vicinity of Powhattan Court house.
The spare arms and military stores on the North side of James River must be Carried to Goochland Court house. At Each of three places, will be a Conductor of Military stores with instructions to Deliver the arms to the officers [of] militia who Shall Call for them.
Directions have been given to the heads of the Department of Provisions and Quarter Masters to secure their stores as high up in the Country as is Necessary.

